Action by a wife to recover damages for injuries sustained by her when the front wheels of an automobile in which she was a passenger dropped into an unguarded excavation in a roadway maintained by defendant; and by the husband for loss of services and medical expenditures. Orders of the City Court of Yonkers setting aside the verdict of a jury in favor of defendant and directing a new trial unanimously affirmed, with one bill of costs. No opinion. Present —■ Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.